Citation Nr: 9903457	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right knee disability, 
secondary to service-connected residuals of a gunshot wound 
penetrating the right thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence that the veteran's 
current right knee disability is related to service-connected 
residuals of a gunshot wound penetrating the right thigh.


CONCLUSION OF LAW

Service connection for right knee disability, secondary to 
service-connected residuals of a gunshot wound penetrating 
the right thigh, is denied.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.310 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he now has a right 
knee disability, as a result of a service-connected gunshot 
wound to the right thigh incurred during combat in world Wart 
II.  As the veteran continues to suffer from a right knee 
disability, a favorable determination is requested.

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for right knee disability, 
secondary to service-connected residuals of a gunshot wound 
penetrating the right thigh is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1995).  See, 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board notes that the veteran has been provided VA 
examinations, and VA and private treatment records have been 
obtained.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In addition, 
a claimant with active service may be granted secondary 
service connection for disease or disability proximately due 
to or the result of a service-connected disability or injury.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310 (1998).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Veterans Appeals held that when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The veteran was granted service connection for scars, gunshot 
wound, right thigh, by a March 1946 rating decision.  The 
evaluation was noncompensable, effective January 1946.  

The veteran's service medical records are negative for any 
injury of the right knee.  The veteran's service medical 
records show that he complained of instability of the right 
knee in July 1944.  Radiographic examination that month found 
no fracture or dislocation.  The veteran was prescribed knee 
exercises, massage and heat.  An August 1944 radiographic 
examination revealed no fractures, dislocations, or foreign 
bodies.  The veteran complained of continued weakness and 
loss of knee control in October 1944.  The January 1946 
separation examination was negative for musculoskeletal 
defects, other than noting a history of a bullet wound of the 
right thigh.  Right thigh scars were clinically noted. 

An October 1946 private medical report notes that the veteran 
complained of right knee pain and soreness on prolonged 
standing, and with cold and damp air.  There was muscle 
atrophy above the right knee.  No diagnosis or finding was 
provided regarding the right knee.  

The report of a January 1947 VA examination reveals no 
abnormal clinical findings pertaining to the veteran's right 
knee, and the veteran reported he had received no medical 
care since service discharge.  He complained that he had 
right knee pain and numbness on prolonged standing.  He also 
indicated the right knee bothered him more in damp weather.  

VA outpatient treatment reports show that the veteran 
complained of right knee pain at various times in 1971 and 
1978.  A September 1971 VA x-ray examination of both knees 
revealed no arthritic or bony changes, gross effusion, nor 
"opaque joint mice."

A September 1971 private medical report provides that the 
veteran complained of pain and numbness at the anterior 
aspect of the right thigh since being wounded in service.  A 
scar at the anterolateral aspect of the middle right thigh, 
poor muscle strength in the right quadriceps muscle, and a 
leg extension lag of 15 degrees for the right knee were 
noted.  Radiographic examination was negative for any 
fractures. The private doctor stated that he believed that 
the bullet probably caused a contusion of the superficial 
femoral nerve and the development of adhesion within the 
right quadriceps muscle resulting in an extension lag during 
attempts at initiating full extension.

A December 1971 private medical report provides that the 
veteran complained of pain, weakness and stiffness of the 
right lower extremity, particularly past the knee. On 
physical examination, there was an area of numbness and 
insensitivity extending approximately 3 inches below the 
center of the patella to 6 inches above the patella, 
laterally and medially to the midline; and some muscle 
atrophy just above the patella, with passive knee flexion to 
approximately 45 degrees and full extension with pain.  A 
pertinent diagnosis was stiffness of the right knee joint, of 
muscular origin.  The doctor noted that the diagnosis was 
probably due to a bullet wound in the right thigh. 

A February 1972 VA examination report provides that the 
veteran complained of stiffness above the right knee 
throughout the right leg, and pain throughout the right knee.  
Physical examination revealed a one inch, well-healed 
circular scar on the distal medial surface of the right thigh 
and a 1/2 inch well-healed scar on the mid- anterior distal 
thigh.  The examiner commented that it was obvious that both 
wounds were superficial.  Radiographic examination of the 
right knee, including the lower half of the femur an upper 
end of the tibia and fibula, revealed no fracture, or other 
bony pathology or deformities.  Flexion contracture of the 
right knee did not seem totally realistic and appeared 
voluntarily exaggerated.  

A December 1972 private medical report provides that the 
veteran complained of right lower thigh pain, pain and 
stiffness of the right knee, and weakness in the entire leg. 
The doctor noted an old scar 6 inches above the knee on the 
medial aspect of the right thigh, with obvious atrophy of the 
right thigh.  The examiner stated the veteran could not fully 
extend his knee because of joint stiffness.  He also noted an 
area of diminished sensitivity above the right patella.

During a VA examination in January 1973, the veteran 
complained of right leg numbness.  Radiographic examination 
of the right femur showed a normal right femur, with no 
metallic foreign bodies.  The examiner observed that the 
appellant had a normal gait.  On physical examination, there 
was a well-healed but "allegedly tender" wound barely visible 
over the lower third of the anterior of the right thigh, 
approximately one half inch in diameter. The right thigh 
measured 15 and 3/4 inches in diameter, and the left thigh 
measured 16 inches in diameter.  The veteran could extend the 
knee to zero degrees.  Both knees were noted to be "real 
tight."  The diagnosis was of a gunshot wound, right thigh, 
no major damage, old, healed, minimal objective residuals.

In an October 1991 examination report, osteoarthritis of the 
right knee was preliminarily diagnosed based on the veteran's 
complaint of pain, and physical examination findings of 
limitation of range of motion of the right knee.  It was 
subsequently noted in the same report that review of x-ray 
examination of the right knee produced no significant 
findings.

On VA examination in September 1992, the veteran complained 
of right knee pain and an inability to fully straighten his 
right knee since a gunshot wound of the right thigh in 
service.  He also reported swelling and clicking of the right 
knee.  On physical examination, the veteran would not allow 
the examiner to extend the knee past 30 degrees of flexion.  
He was later observed to walk with his knee flexed 15 
degrees, and observed one-half hour later walking with the 
knee fully extended without any evidence of a limp.  
Following physical examination, the diagnoses included 
probable internal derangement of the right knee with possible 
meniscal tear with strong functional overlay.  

In connection with a February 1996 Board remand, a VA 
examination was conducted in July 1996.  The veteran 
complained of sore knees, decreased range of motion, and 
difficulty walking.  On physical examination, there was no 
swelling, deformity or other impairment of the right knee.  
Range of motion was from -5 degrees extension to 90 degrees 
flexion, due to pain.  Radiographic examination revealed 
chondrocalcinosis.  The diagnosis was right thigh scars, 
secondary to gunshot wound with no residual deficits noted, 
and severe right knee chondromalacia.  

In order to comply fully with the Board's February 1996 
remand instructions, the veteran was provided a VA 
examination in September 1996, in connection with which the 
examiner reviewed the veteran's claims file.  The veteran 
complained of right leg pain and weakness, and limited range 
of motion of the right knee.  On physical examination, the 
range of motion for the right knee was 20-11- degrees.  The 
ligaments were stable and there was no effusion.  
Radiographic examination failed to show any evidence of post 
traumatic osteoarthritis.  The pertinent impression was no 
physical or radiological evidence of post traumatic 
osteoarthritis of the right knee.  The examiner provided an 
opinion that in the absence of post traumatic osteoarthritis, 
the loss of range of motion of the right knee could be 
related to a history of infection said to have developed one 
month after the gunshot wound.  The infection could have 
resulted in scarring between tissue planes, accounting for 
the decreased range of motion and the veteran's slow 
rehabilitation in 1944.  

In connection with the Board's February 1997 remand, the 
veteran was provided a VA examination in March 1997.  The 
veteran reported that he took no medication for his right 
leg, and that his right knee had pain and stiffness.  On 
physical examination, the veteran stood erect. The right 
lower extremity had no atrophy, muscle defect or deformity. 
The right knee had no swelling, and there was slight to 
posterior medial joint line tenderness.  It was noted the 
veteran voluntarily guards, and when distracted, range of 
motion was 5/120.  Ligaments were stable; there was no 
discoloration; and McMurray's Lachman's and Drawer's signs 
were negative.  Circumferential measurements of both the 
patella were 33/34, through the patella 31/31 cm.  There was 
no evidence of any muscle weakness in the thigh musculature.  
The diagnosis was status post gunshot wound; right knee: no 
pathologic diagnosis.  The examiner further provided that 
after a review of the claims file, the examiner felt that the 
gunshot wound to the right thigh had not resulted in any 
weakness or damage to the thigh whatsoever.  It was opined 
that the veteran's symptoms in the right knee were totally 
unrelated, and that there was no way that the veteran's right 
knee complaints could be related to the minimal effects of 
the gunshot wound of the right thigh.  It was cited that 
there was no muscle damage or muscle weakness.  The examiner 
provided the opinion that the veteran's right knee symptoms 
were exaggerated, and unrelated to his gunshot wound or his 
service time.  

In various statements from the veteran, the most recent 
received in February 1997, he has asserted that his right 
knee disability is the result of muscle damage incurred from 
the June 1944 gunshot wound.  In the February 1997 statement, 
he also asserted that he suffered an infection one or two 
months after surgical treatment for his gunshot wound.

Chronic right knee disability was not shown in service nor 
demonstrated to be related to service or service-connected 
disability.  The Board acknowledges that private medical 
reports from 1971 indicate the veteran's bullet wound 
probably resulted in the veteran's right knee complaints.  
These statements do not cite to any medical evidence or 
otherwise provide any rationale.  The statements are 
apparently based solely on a history provided by the veteran, 
as opposed to a review of the veteran's entire medical 
record, including service medical records.  Accordingly, the 
statements are not probative or material to the etiology of 
the veteran's post-service knee complaints.  See Reonal v. 
Brown, 5 Vet App. 458, 460-461 (1993); Elkins v. Brown, 5 Vet 
App. 474 (1993).

The Board also acknowledges that a September 1997 VA 
examination report includes an opinion that it was possible 
that the current loss of range of motion of the veteran's 
right knee could be related to a post-surgical infection.  
However, this statement is speculative, and is not supported 
by any evidence of infection in the veteran's service medical 
records.

By contrast, the report of the March 1997 VA examination sets 
forth a clear opinion that the effects of the veteran's 
gunshot wound to the right thigh were minimal; that the 
veteran's gunshot wound resulted in no muscle damage or 
weakness; and that the veteran's knee disability was not 
related to, caused by or aggravated by the gunshot wound.  
The opinion cites to specific medical evidence in order to 
provide a full and complete rationale for these conclusions.  
Moreover, the entire claims file was reviewed in connection 
with this examination, including the 1971 private medical 
reports and the September 1997 VA examination report.  

The Board is aware of the veteran's various assertions that 
his right knee disability is the result of his service-
connected right thigh disability.  These statements are not 
probative or material.  While the veteran is competent to 
describe his observations, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis or statement of etiology.  
Similarly, the veteran is not competent to relate a past 
medical diagnosis, such as an infection, nor provide a 
history of medical treatment for such condition.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).

Based on the evidence of record, the Board finds that the 
veteran's right knee disability was not incurred or 
aggravated as a result of service or the veteran's service-
connected right thigh gunshot wound. 


ORDER

Service connection for right knee disability, secondary to 
service-connected residuals of a gunshot wound penetrating 
the right thigh, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 4 -


